This is an original action in this court by the relator to require the State Auditor to honor a requisition for the sum of $4,287.40 and to draw a warrant upon the State Treasury for that sum in favor of the treasurer of relator. The respondent entered his appearance, waived the issuance of the alternative writ and filed his return.
It will not be necessary to refer to the pleadings.
An Act of the General Assembly, approved April 15, 1921, Laws 1921, page 86, repealed Article XVII-a, Chapter 102, Revised Statutes 1919, and enacted a new article, in lieu thereof, providing for the higher education of the negro race. The act changed the name of Lincoln Institute to Lincoln University, vested the control thereof in a board of curators and authorized the board to re-organize the institution so that it shall afford the negroes of the State opportunity for training up to the standard furnished at the State University of Missouri, to purchase additional land and erect necessary additional buildings and conferred upon the board of curators the same powers prescribed by statute for the board of curators of the State University, except as stated in the act. Section 8 reads: *Page 122 
"To enable the board of curators to carry out the purposes of this act, as stated specifically in Section 3, and subject to the provisions of Section 6 of the same, there is hereby appropriated from any unappropriated portion of the general school funds the sum of five hundred thousand dollars."
Relator's statement proceeds:
"Upon being notified by the State Auditor that this money was available for the purposes mentioned in Section 3, the board of curators employed E.C. Janssen, an architect, to draw plans for and superintend the construction of certain new buildings to be erected on the grounds of the university. On April 26, 1922, having become indebted to E.C. Janssen in the sum of $4,287.40, and the same being due, the board issued a requisition upon the respondent directing him to issue a warrant upon the State Treasury for that amount in favor of A.A. Speer, treasurer of Lincoln University, and charge the same against the $500,000 appropriated by the act for this purpose. This the respondent refused to do, contending that no portion of the public school funds or moneys was unappropriated at that time, and, therefore, there were no funds out of which to pay this requisition."
By an act with an emergency clause, approved February 21, 1921, Laws 1921, page 62, one-third of the ordinary revenue paid into the State Treasury for the fiscal years from July 1, 1920, to June 30, 1922, was appropriated to the support of the public schools of the State, to be apportioned according to law. By Section 11179, Revised Statutes 1919, this is required to be done annually by the State Superintendent before August 15. It is admitted the apportionment has not been made.
The learned Attorney-General states his views as follows:
"As respondent understands relator's position, it is that the Legislature intended that the $500,000 appropriated to Lincoln University should be paid, not out *Page 123 
of any unappropriated part of the public school funds (since it is clear that all of the public school funds had been appropriated to the support of the public schools), but out of the funds theretofore appropriated from the public treasury, but not yet actually apportioned to the various counties as required by Section 11179, Revised Statutes 1919. This view presents two questions for consideration; first, may the words `from any unappropriated portion of the general school funds' be construed to mean `from any portion of the general school funds not specifically appropriated; and second, did the Legislature have the authority, having already appropriated all of the one-third part of the ordinary revenue set apart for the support of the public schools, thereafter to again appropriate a portion of such revenue to a particular educational institution.
"With respect to the first of the two questions mentioned respondent is inclined to agree with the relator that the Legislature meant by the language used that the appropriation to Lincoln University should be taken from the one-third part of the ordinary revenue of the State set apart for the support of public schools, which was not otherwise specifically appropriated by Sections 66 to 70, inclusive, appearing in the Laws of Missouri for 1921 at pages 29 and 30. If the Legislature did not have that intention, then it must be clear that the appropriation was intended to be ineffective, against which last construction every possible presumption would certainly exist. The appropriation is intelligible if it was intended to be paid out of the balance remaining in the one-third part of the ordinary revenue set aside for public schools, after the deduction therefrom of the five specific appropriations which total $1,047,659.64, leaving a balance of several million dollars. Otherwise the appropriation is a nullity.
"With respect to the second question, there would seem to be little doubt that the Legislature has the authority to designate to what particular purposes any *Page 124 
portion of the one-third part of the ordinary revenue shall be applied, provided those purposes are germane to the support of public schools. Assuming, therefore, that Lincoln University is a part of the public school system of the State, it would seem that the Legislature has the same right to direct the application of a portion of the public school funds to its support that it had to direct the application of a portion of the same fund to the support of rural high schools, as in Section 66, Laws 1921, page 29, or to the support of teachers training courses in high schools, as in Section 67, Laws 1921, or to any other of the specific purposes referred to in Sections 66 to 70, inclusive, Laws 1921, pages 29 and 30."
By the act in question a great educational institution was organized as a university, separate and apart from the State University, for the purpose of affording the negroes of our State the means and facilities of higher education. The board of curators was clothed with the powers conferred by statute on the curators of our State University, and authorized to purchase land and erect additional buildings, etc. These duties are affected with a public trust. The statute in this respect may be said to be mandatory in its nature in order that its great beneficent purposes may be carried into effect and the State realize the benefits of extending to the negroes of our State the education, culture and training afforded by the University of Missouri.
I. As to the first question suggested we have no doubt that the word "unappropriated" was used inadvertently and should be rejected. We have held that in construing an act of the Legislature, words may be inserted or substitutedInadvertent  when necessary to effect the manifest intention ofWord.        the framers thereof. [State ex rel. v. Sheehan,  269 Mo. 421, 427, 190 S.W. 864; St. Louis v. Murta,222 S.W. 430; State v. Gmelich, 208 Mo. 152, 161.]
"Especially is this rule applicable where the literal meaning is absurd, or, if given effect, would work injustice, *Page 125 
or where the provision was inserted through inadvertence." [36 Cyc. 1108.]
II. "The great fundamental rule in construing statutes is to ascertain and give effect to the intention of the Legislature. This intention, however, must be the intention as expressed in the statute, and where the meaning of the language used is plain, it must be given effect by the courts, or they would be assuming legislative authority." [36 Cyc. 1106.]
If the word "unappropriated" be rejected, still Section 8 plainly and unmistakably makes the appropriation out of the public school fund. We cannot, by construction orAppropriation:  interpretation, modify or alter the explicitOut of Special  language of the statute so as to make theFund.           appropriation out of the general revenue fund in the State Treasury without usurping the functions of the Legislature. As the statute is written, the appropriation must be paid out of the Public School Fund, otherwise it must fail.
III. A brief reference to the pertinent constitutional provisions will demonstrate the invalidity of this appropriation. Section 1 of Article XI of our Constitution ordains that the General Assembly shall establish andPublic School           maintain free public schools for theMoneys: Constitutional  gratuitous instruction of all persons inRegulations.            the State between the ages of six and twenty years. Section 2 provides that the income of all the funds provided by the State for the support of free public schools shall be paid annually to the several county treasurers to be disbursed according to law. Section 3: Separate free public schools shall be established for the education of children of African descent. Section 5: The General Assembly shall, whenever the public school fund will permit and the actual necessity of the same may require, aid and maintain the State University now established, with its present departments. *Page 126 
Section 6 enumerates the various sources from which the Public School Fund of the State is derived, which shall be paid into the State Treasury and securely invested and sacredly preserved as a public school fund; the annual income of which fund, together with so much of the ordinary revenue of the State as may be by law set apart for that purpose, shall be faithfully appropriated for establishing and maintaining the free public schools and the State University in this article provided for, and for no other uses or purposes whatsoever. Section 7 provides: . . . "but in no case shall there be set apart less than twenty-five percent of the state revenue, exclusive of the interest and sinking fund, to be applied annually to the support of the public schools."
The scheme ordained by the Constitution is the organization and maintenance of free public schools for the gratuitous instruction of all persons in this State between the ages of six and twenty years; the income of all the funds provided by the State for the support of free public schools shall be paid annually to the several county treasurers to be disbursed according to law; the annual income of the public school fund, with not less than twenty-five per cent of the ordinary revenue, shall be faithfully appropriated for establishing and maintaining the free public schools and the State University, and for no other uses or purposes whatsoever.
It is thus seen that the income from the Public School Fund and the money required to be set apart from the ordinary revenue of the State must be devoted exclusively to the support of the public schools. To this there is only one exception, the State University. So that when the Legislature set apart one-third of the ordinary revenue of the State for the support of the public schools, that fund, together with the annual income from the public school fund, was devoted to the purpose designated by the Constitution and the Legislature was without power to divert or appropriate any *Page 127 
portion thereof to any use or purpose other than establishing and maintaining the free public schools and the State University. It must be apportioned and paid solely to the several county treasurers, except so much thereof as may be apportioned to the State University. It is apparent that the Legislature could not apportion any of this fund to the support of the State University were it not for the exception incorporated into the Constitution, for the obvious reason that it is not a part of the free public school system of the State ordained by our organic law.
IV. The General Assembly established a college of agriculture at Columbia and a School of Mines and Metallurgy at Rolla, as distinct departments of the University. [Laws 1909, p. 884.] This act was sustained for the reason that theDistinct      Constitution contains no limitation on the power ofInstitution.  the Legislature to establish new or additional departments in connection with the University. [State ex rel. v. Board of Curators, 268 Mo. 598, 610.]
Lincoln Institute was a separate, independent institution for the education of the negro race. It was constituted in the year 1870 a normal school for the purpose of training colored teachers for public schools. [Laws 1870, p. 136.] An academic department was established by Act of March 19, 1887 (R.S. 1879, sec. 7176). It was no part of the free public school system of our State for the education of persons between the ages of six and twenty years. It was supported by appropriations out of the State Treasury. (Laws 1921, p. 65). The Legislature might have established it as a department of the State University, in which case it could share in appropriations out of the public school fund as a department of the University. But the Legislature by the act in question made it a separate and distinct institution. In that character it is no more entitled to an appropriation from the public school fund of the State than is one of our state teachers colleges. The appropriation *Page 128 
should have been made out of the general revenue in the State Treasury.
It results that the Legislature was without power to make the appropriation in question and its action in the premises is in contravention of the express mandatory provisions of our Constitution, cited supra. The writ must accordingly be denied.David E. Blair and Walker, JJ., concur; Graves, J., concurs in separate opinion in which Walker, J., also concurs; JamesT. Blair, C.J., and Elder, J., concur in result; Woodson,J., absent.